        Case 1:20-cv-02648-DLC Document 11 Filed 07/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
JAMES OWENS, et al.,                   :                 20cv2648(DLC)
                                       :
                         Plaintiffs,   :
               -v-                     :
                                       :                      ORDER
TURKIYE HALK BANKASI A.S. a/k/a        :
HALKBANK,                              :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     The above-captioned matter was filed on March 27, 2020.

That same day, the Honorable John Koetl, serving as Part I

Judge, granted the plaintiffs’ request to file this matter under

seal.

     On July 1, 2020 the plaintiffs’ moved, ex parte, for a

temporary restraining order and for an order of attachment

pursuant to Rule 64, Fed. R. Civ. P. and N.Y. C.P.L.R. § 6210

(“Request for Attachment”).       That same day, the Court granted

the temporary restraining order, directed the plaintiffs to

serve the defendant, and set a date for a hearing on the Request

for Attachment.

     An Order of July 10, 2020 directed the parties to advise

the Court why this matter should remain sealed, now that the

defendant had been served.       On July 15, the parties jointly

requested that the matter remain under seal to facilitate
         Case 1:20-cv-02648-DLC Document 11 Filed 07/16/20 Page 2 of 2



resolution of the plaintiffs’ Request for Attachment.            The

request does not adequately explain why this matter must remain

sealed.    Accordingly, it is hereby

     ORDERED that the Clerk of Court shall unseal this case.

     SO ORDERED:

Dated:       New York, New York
             July 16, 2020


                                          ____________________________
                                                   DENISE COTE
                                          United States District Judge




                                      2
